Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/25/2021. Claims 1-10 are pending for examination.
Response to Arguments
Applicant’s amendments to the claims have overcome each claim objection previously set forth in the Non-Final Office Action mailed November 25th, 2020.
Applicant’s arguments, see Page 3, Para. 1-3, filed February 25th, 2021, with respect to previous claim 2, the limitations of which have now been placed into claim 1, under 35 USC 103 over Suga further in view of Tada have been fully considered and are persuasive. The examiner agrees with the applicant’s position that the references either alone or in combination fail to disclose the claimed limitations. As such, the rejection is withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adele Critchley on May 14th, 2021.
The application has been amended as follows: 
Amend Claim 1:
A pneumatic tire comprising:

a plurality of main grooves extending in a tire circumferential direction in the tread face;
	and
	       a plurality of land lines defined by the plurality of main grooves on the tread face,
      wherein at least one of the plurality of land lines protrudes outward in a tire diametrical direction from a profile line,
       a void ratio of a first area positioned on one side of a center of a width of the at least one land line is larger than a void ratio of a second area positioned on the other side of a center of a width of the at least one land line;
       a protruding height of the second area from the profile line is larger than a protruding height of the first area,
       wherein the at least one land line has a void-less area extending in the tire circumferential direction and
       a position where the second area has a largest protruding height from the profile line is provided in a central portion of the void-less area in a width direction;
      wherein a top face of the first area is formed in an arc shape protruding inward in the tire diametrical direction in a section along a tire meridian and a top face of the second area is formed in an arc shape protruding outward in the tire diametrical direction in the section along the tire meridian, and 
       an edge positioned on one side of the at least one land line is tapered outward in the tire diametrical direction.
Cancel Claims 8 and 9.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is: Takahiro (JP 2016055725 A), Kaji (US 2006/0108039 A1), Kunugi (US 2016/0068023 A1), and Masayuki (JP H09142106 A).
Takahiro teaches an at least one land line where a void ratio of a first area positioned on one side of a center of a width of the at least one land line is larger than the void ratio of a second area on the other side (Fig. 2, Ref. Num. 23) and that a protruding height from the second area is larger than a protruding height of the first area (Fig. 3, Ref. Num. 23, T23). Takahiro also teaches that the at least one land line has a void-less area extending in the tire circumferential direction (Fig. 2, Ref. Num. 23) and that the largest protruding height in the second area is provided in a central portion of the void-less area (Fig. 3, Ref. Num. T23; Para. [0036]). Kaji teaches a land line that is made of both an arc protruding inward and an arc protruding outward in the tire circumferential direction (Fig. 2,) and Kunugi teaches that an at least one land line has a top face of a first area formed in an inwardly protruding arc and a top face of a second area formed in an outwardly protruding arc along the tire meridian (Fig. 6). However none of Takahiro, Kaji, or Kunugi teach that an edge positioned on one side of the at least one land line is tapered outward in the tire diametrical direction, as in the context of claim 1. Masayuki shows a land line wherein an edge of the at least one land line is tapered outward in the tire diametrical direction (Fig. 3). However, even though the protrusion on the edge of the land line can be formed in an arc shape ([Para. 0008]), Masayuki does not teach that the arc is formed protruding inward in the tire diametrical direction. It is the examiner’s position that without the use of improper hindsight  or destroying references for their intended purpose, it would not have been obvious to combine prior art references in the manner required by the instant claims such that a pneumatic tire having at least one land line with a top face of a first area formed in an arc protruding inward and a top face of a second area formed in an arc protruding outward wherein an edge positioned on one side of the at least 
An updated search was performed but did not yield any additional prior art references. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1, 3-7, and 10 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571) 272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749